Exhibit 99.1 For more information contact: PRESS RELEASE Investor Relations Jeff Corbin / Christopher Harrison KCSA Strategic Communications (212) 896-1214 / 1206 jcorbin@kcsa.com / rfink@kcsa.com Tikcro Technologies Announces 2014 Annual General Meeting Tel Aviv, Israel, November 24, 2014 – Tikcro Technologies Ltd. (OTC PK: TIKRF) today announced that its Annual General Meeting of Shareholders will be held on December 29, 2014 at 12:00 p.m.Israel time, at the law offices of Goldfarb Seligman & Co., Electra Tower, 98 Yigal Allon Street, 36th Floor, Tel Aviv, Israel. The agenda of the meeting is as follows: reelection of Eric Paneth and Izhak Tamir to the Board of Directors; reappointment of Kost Forer Gabbay and Kasierer, a member of Ernst & Young Global, as independent auditors; and consideration of audited financial statements for the year ended December 31, 2013. Items 1 and 2 require the approval of a simple majority of the shares voted on the matter. Item 3 will not involve a vote of the shareholders. The record date for the meeting is November 28, 2014. Tikcro will send its shareholders of record a proxy statement describing the various matters to be voted upon at the meeting, along with a proxy card enabling them to indicate their vote on each matter. About Tikcro Technologies: Tikcro supports early stage development projects in growth areas, with a focus on biotechnology. For more information, visit Tikcro website at www.tikcro.com.
